Order unanimously affirmed, with costs. Memorandum: Special Term properly granted the school district’s petition to permanently stay the arbitration sought by respondents. Respondents failed to demonstrate an express and unequivocal agreement to submit the matter to arbitration, for the agreement expressly excludes from its operation matters “which law mandated by higher authority requires to be resolved by some other body.” Law mandated by the Legislature (Education Law, § 3020-a, as amd in 1977) requires that disciplinary proceedings against school teachers be resolved by a hearing panel. Since the 1977 amendment to section 3020-a of the Education Law, the school district no longer makes the final determination; it is now bound by the decision of the panel and must implement that decision. Inasmuch as respondents seek to arbitrate the identical matters involved in the disciplinary charges filed against the respondent teacher “pursuant to section 3020-a of the Education Law, a statutorily mandated procedure for the review of such charges”, the dispute sought to be arbitrated falls within the exclusionary clause of the arbitration agreement (see Matter of South Colonie Cent. School Dist. [South Colonie Teachers Assn.], 46 NY2d 521, 526). The holding in the case of Board of Educ. v Associated Teachers of Huntington (30 NY2d 122) has no application here. There, the arbitration agreement did not contain an exclusionary clause, and the case was decided before the amendment to section 3020-a. (Appeal from order of Supreme Court, Cattaraugus County, Kuszynski, J. — arbitration.) Present — Hancock, Jr., J. P., Callahan, Boomer, Green and Schnepp, JJ.